DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending and have been presented for examination.
Claims 1-20 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,182,306. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 of the instant application differs slightly from claim 1 of the ‘306 patent. Claim 21 of the instant application selectively follows a hint based on a comparison of the first and second performance characteristic.  Claim 1 of the ‘306 patent creates a third hint, that is a comparison of the first and second performance characteristic, and uses that third hint to selectively follow a hint at a third region of cache.  Both claims selectively follow a hint based on comparison of the first and second performance characteristic.  Claim 1 does it indirectly by first creating a third hint and claim 21 does it directly.  Claim 21 is therefore slightly broader and is anticipated by claim 1.
Claims 29 and 34 of the instant application are anticipated by claims 9 and 14, respectively, of the ‘306 patent as shown below.

11,182,306
17/512,943
1. A method, comprising: 
(A) in response to receiving a first request for data associated with a first software hint at a first region of a cache, following the first software hint based on a first hint policy associated with the first region of the cache, 
(B) the first software hint representing an explicit indicator in a set of instructions; 
(C) in response to receiving a second request for data associated with a second software hint at a second region of the cache, ignoring the second software hint based on a second hint policy associated with the second region of the cache; 
(D) measuring a first performance characteristic for the first region of the cache and a second performance characteristic for the second region of the cache; selecting one of the first hint policy and the second hint policy as a third hint policy for a third region of the cache based on the first performance characteristic and the second performance characteristic; 
(E) and in response to receiving a third request for data associated with a third software hint at the third region of the cache, selectively following or ignoring the third software hint based on the third hint policy selected for the third region of the cache.
21. A method, comprising: 
(A) in response to receiving a first request for data associated with a software hint at a first region of a cache, following the software hint, 
(B) the software hint representing an explicit indicator in a set of instructions; 
(C) in response to receiving a second request for data associated with the software hint at a second region of the cache, ignoring the software hint; 
(D) measuring a first performance characteristic for the first region of the cache and a second performance characteristic for the second region of the cache; 
(E) and in response to receiving a third request for data associated with the software hint at a third region of the cache, selectively following or ignoring the software hint based on a comparison of the first performance characteristic and the second performance characteristic.
Claims 2/3/4/5/6/7/8
Claims 22/23/24/25/26/27/28
9. A method, comprising: 
(A) at a first region of a cache, applying a first hint policy of following a first software hint associated with a first request for data, the first software hint representing an explicit indicator in a set of instructions; 
(B) at a second region of the cache, applying a second hint policy of ignoring a second software hint associated with a second request for data; 
(C) and at a third region of the cache, selecting between the applying the first hint policy and the second hint policy based on performance characteristics for the first region and the second region.
29. (New) A method, comprising: 
(A) at a first region of a cache, following a software hint associated with a first request for data, the software hint representing an explicit indicator in a set of instructions; 
(B) at a second region of the cache, ignoring the software hint associated with a second request for data; 
(C) and at a third region of the cache, selecting between following or ignoring the software hint associated with the software hint at the third region of the cache based on performance characteristics for the first region and the second region.
Claims 10/11/12/13
Claims 30/31/32/33
14. A processor, comprising: 
(A) a processor core; a cache comprising a first region, a second region, and a third region; a performance monitor to measure a first performance characteristic for the first region and a second performance characteristic for the second region; and a cache controller configured to: 
(B) at the first region, apply a first hint policy of following a first software hint associated with a first request for data, the first software hint representing an explicit indicator in a set of instructions; 
(C) at the second region, apply a second hint policy of ignoring a second software hint associated with a second request for data; 
(D) and at the third region, apply a third hint policy of following or ignoring a third software hint based on the first performance characteristic and the second performance characteristic.
34. A processor, comprising: 
(A) a processor core; a cache comprising a first region, a second region, and a third region; a performance monitor to measure a first performance characteristic for the first region and a second performance characteristic for the second region; and a cache controller configured to: 
(B) at the first region, follow a software hint associated with a first request for data, the software hint representing an explicit indicator in a set of instructions; 
(C) at the second region, ignore the software hint associated with a second request for data; 
(D) and at the third region, selectively follow or ignore the software hint associated with a third request for data based on comparing the first performance characteristic and the second performance characteristic.
Claims 15/16/17/18/19
Claims 35/36/37/38/40


Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2015/0286571: Discloses a cache with multiple regions, measuring performance characteristics for each region of cache and selecting a policy for the cache based on the measured performance (see [0031]-[0039]).
2015/0378919: Discloses software hints associated with data requests (see [0016]-[0018]).
20070088915: Discloses bypassing a cache (see [0085]).
6,721,856: Discloses data replacement in a cache based on age (see columns 5 and 8).
9,798,655: Discloses measuring cache performance based on a weighted hit rate (see column 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136